Exhibit 16.1 Securities and Exchange Commission treet, N.E. Washington, DC 20549-7561 Dear Sirs/Madams: We have read the disclosure under “Changes In and Disagreements with Accountants on Accounting and Financial Disclosure” in the Registration Statement on Form S-1 for DanDrit Biotech USA, Inc. (formerly Putnam Hills Corp.) and are in agreement with the statements contained therein to the extent they relate to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ RAICH ENDE MALTER & CO. LLP RAICH ENDE MALTER & CO. LLP New York, New York February 14, 2014
